ORDER
The defendant Kristina Leeb-Lunberg moved for a summary CT Page 3168 judgment (#164) in her favor as to the fifth count of the amended amended complaint. On December 13, 1990 Judge Flynn denied this motion. This defendant now moves (#180) to "open and reargue" this denial of summary judgment.
This motion is denied because (i) there is no such motion sanctioned by the Practice Book; (ii) Judge Flynn is no longer stationed in Stamford; and (iii) the affidavit by one Susan King, a plaintiff, in opposition to summary judgment, makes it evident that there are issues of material fact concerning the movant's possession of certain paintings and works of art, viz., do such items rightfully belong to the movant or to Susan King as alleged in the complaint?
SO ORDERED.
Dated at Stamford, Connecticut this fifth day of April, 1991.
WILLIAM B. LEWIS, J.